Citation Nr: 0505051	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility to receive educational benefits pursuant to 
Chapter 30, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The appellant had active service from July 1999 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 adjudicative determination by 
the Educational Center at the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was discharged from active military duty in 
March 2003, after serving 3 years, 7 months, and 1 day.  

2.  The veteran's discharge was characterized as "general 
(under honorable conditions)"; the narrative reason for 
separation was listed as "parenthood."


CONCLUSION OF LAW

Basic eligibility for education benefits under 38 U.S.C.A. 
Chapter 30 is denied. 
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the veteran that his claim was denied because under 
applicable VA law, he was not eligible for veteran education 
benefits under 38 U.S.C.A. Chapter 30 because his discharge 
was not labeled as "honorable."  In a case such as this, 
where the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

The veteran's DD-214 shows that he was discharged from the 
Navy in March 2003, after serving for 3 years and 7 months 
and 1 day.  His service was characterized as "general (under 
honorable conditions)", and the narrative reason for 
separation was parenthood.  He was not granted an honorable 
discharge.  At his April 2004 hearing, the veteran testified 
that his girlfriend had a child while he was in service, and 
that because she could not take care of the child, the 
veteran left service to take care of his infant daughter.  He 
stated that he had not asked the Navy to change his discharge 
to "honorable."  

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 educational 
assistance benefits.  

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service. 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria. 38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2004)

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985. 38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  The individual 
also must have served an obligated period of active duty.  In 
the case of an individual with an obligated period of service 
of more than 3 years, the individual must have completed at 
least 3 years of continuous active duty.  38 U.S.C.A. § 3011 
(a)(1)(i); 38 C.F.R. § 21.7042(a)(2).  In this case, the 
appellant entered active military duty in July 1999, and 
completed at least 3 years of continuous active duty.  
Therefore, he has satisfied the first and second requirements 
of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042 (a).  

However, another requirement for eligibility for Chapter 30 
education benefits is that an individual must show that, 
after completion of the aforementioned service, he was 
discharged from active duty with an honorable discharge. 38 
U.S.C.A. 
§ 3011(a)(3)(B); 38 C.F.R. § 21.7042(a)(4).  A "less than 
honorable" character of discharge (e.g., "under honorable 
conditions, " "general," "bad conduct," or "undesirable") is 
not qualifying for Chapter 30.  See VA Adjudication Procedure 
Manual M22-4, Part V, 1.17(e).  

As noted above, the veteran's discharge was characterized as 
"general (under honorable conditions)."  Since he was not 
given an honorable discharge, he has not satisfied the 
character of discharge requirement under 38 U.S.C.A. 
§ 3011(a)(3) and 38 C.F.R. § 21.7042(a)(4), and is therefore 
not eligible for Chapter 30 educational benefits.  

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
veteran's service is described as "honorable", and that the 
veteran was placed on the retired list, transferred to the 
Fleet Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  
Although the veteran's discharge was described as "under 
honorable conditions", the evidence does not show that he 
was placed on the retired list, transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  Accordingly, the veteran 
has not met the alternative to meeting the character of 
discharge requirement.  

Although the veteran has discussed terms such as 
"convenience of the government" and "hardship", these 
terms are only relevant under 38 C.F.R. § 21.7042(a)(5) if 
the veteran does not meet the continuous period of active 
duty requirement under 38 C.F.R. § 21.7042(a)(2).  As 
discussed above, the veteran served for at least three years 
of continuous active duty, and therefore met the continuous 
period of active duty requirement.  Accordingly, 38 C.F.R. 
§ 21.7042(a)(5) is not for application.  The veteran's case 
turns on how his discharge was characterized, and in this 
case his discharge was characterized as "general" rather 
than "honorable."  VA does not have the legal authority to 
change the characterization of the veteran's discharge.  If 
the veteran wishes to pursue the matter of changing his 
character of discharge, he should contact the Department of 
Defense or the Department of the Navy.  .  

In conclusion, pursuant to the aforementioned criteria, there 
is no basis upon which to grant the veteran eligibility for 
Chapter 30 educational assistance benefits.  As the law in 
this case is dispositive, the veteran's claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts in this case, is dispositive, the 
benefit of the doubt provisions set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for consideration.


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.  





________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


